Citation Nr: 9932256	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected anhidrosis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted a claim by the veteran 
seeking entitlement to service connection for a disorder 
involving the inability to sweat, diagnosed as anhidrosis, 
assigning a noncompensable (0 percent) disability rating.  
Subsequently, in an April 1997 decision, the RO granted a 10 
percent disability rating for his anhidrosis, effective back 
to the date of his original claim.

The Board notes that the veteran perfected appeals of claims 
for increased original disability ratings for service-
connected hemorrhoids, rated as 0 percent disabling, and for 
laceration scars on the right 3rd and 4th fingers, rated as 10 
percent disabling.  However, in a June 1997 Statement in 
Support of Claim, VA Form 21-4138, he expressly stated that 
he wished to continue his appeal only of the issue of an 
increased disability rating for anhidrosis.  Therefore, the 
Board finds that issues of entitlement to increased 
disability ratings for hemorrhoids and laceration scars on 
the right 3rd and 4th fingers are not before the Board at this 
time.  See 38 C.F.R. § 20.204  (1999).


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected anhidrosis.  Specifically, he asserts that his 
disability involves an inability to sweat and, thus, to cool 
himself properly.  He argues that this disability causes 
marked interference with his ability to obtain and maintain 
employment.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for anhidrosis and 
has asserted that this disability is currently worse than 
rated.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  It is also well grounded because it 
involves the appeal of the initial assignment of less than 
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

In this case, the veteran was afforded VA examination in 
November 1995.  However, that examination was a general 
medical examination conducted in response to his original 
claim seeking service connection.  The report of that 
examination does not provide results of any objective, 
clinical examination of his sweating disorder, diagnosed as 
anhidrosis.  It merely reflects that he had a medical history 
of idiopathic anhidrosis and provides a diagnosis of the 
same.  From it, the Board is not able to assess current 
severity, nor even the exact nature of his disability.  
Private medical records indicate that his disorder is an 
autonomic insufficiency involving the inability to sweat.  
Those records also indicate that he had blunted responses to 
sympathetic stimulation, such as isometric handgrip and cold 
pressor.  Records also show treatment for impotence and 
orthostatic hypotension.  The Board is not able to ascertain 
whether or not any of these other complaints or pathologies 
are part of the anhidrosis disorder.

In light of the above, the Board finds that another VA 
examination should be conducted.  It should consist of 
special examination(s) of his anhidrosis condition by the 
appropriate specialist(s).  This is necessary in order to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be provided the 
opportunity to identify any recent 
sources of treatment received for his 
service-connected anhidrosis, and, if he 
so chooses, to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records not already in the claims folder, 
should then be requested.  The veteran 
may also obtain and submit the records 
himself, to expedite the processing of 
his claim.  All records obtained should 
be added to the claims folder.

2.  The RO should schedule the veteran 
for special examination(s) of his 
anhidrosis by the appropriate 
specialist(s) in order to assess the 
current nature and severity of his 
sweating disorder.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
All necessary tests should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report.  

The examiner is requested to describe all 
current symptoms associated with the 
veteran's anhidrosis, and the severity.  
It should be determined whether or not 
any blunted sympathetic stimulation, such 
as isometric handgrip and cold pressor, 
impotence, or orthostatic hypotension are 
related to this service-connected 
disability.  The examiner(s) should also 
provide an assessment of the occupational 
impact caused by his disability, 
including whether or not it is likely to 
cause marked interference with 
employment.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
service-connected anhidrosis.  The RO's 
decision must discuss the additional 
evidence developed, as well as the 
applicability of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1)  
(1999).

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



